Citation Nr: 0124778	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a higher initial rating is warranted for a post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from September 6, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In July 2001, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA) 
became law.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 39 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments were effective November 9, 
2000 except for the amendments to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  Except for these provisions, which were 
made effective August 29, 2001, VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that, in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, the issue for appellate consideration is as 
reflected on the first page of this decision in accordance 
with Fenderson.

The veteran claims that a rating beyond the currently 
assigned 30 percent is warranted for his service-connected 
PTSD.  The veteran testified at his July 2001 hearing that he 
receives outpatient treatment from the VA facilities in Ann 
Arbor and in Toledo.  He indicated that he was seeing a VA 
physician every two and a half to three months and had been 
since 1995 at the Toledo facility.  The veteran's 
representative has requested that these records of treatment 
be obtained and associated with the claims file.  (The most 
recent VA outpatient treatment records in the file are dated 
in 1995.)  In this regard, the Board notes that records 
generated by VA are considered constructively in the 
possession of VA adjudicators.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must therefore obtain these treatment 
records because they might contain diagnostic studies and 
other conclusions that would be helpful in the disposition of 
this claim.  

The Board notes that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  A 
December 2000 Notice of Reconsideration from SSA is of 
record, as is the hearing officer's decision.  There is a 
list of medical and vocational reports used as a basis for 
the decision.  Copies of these listed medical/vocational 
documents have not been secured and associated with the 
claims file.  The Court has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents.  
See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 
Vet. App. 67 (1996).  Accordingly, the veteran's SSA records 
must be obtained in connection with his rating claim.  

The veteran sought service connection for PTSD in September 
1995.  Service connection was granted in September 1998, and 
a 30 percent evaluation was assigned, effective from 
September 1995.  The veteran disagreed with the 30 percent 
evaluation in October 1998, and this appeal ensued.  During 
the pendency of the veteran's appeal, 38 C.F.R. § 4.132, the 
VA Schedule of Ratings for Mental Disorders, has been amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
Since this appeal stems from a claim received in 1995, both 
the old and new criteria will apply as determined by 
regulation.  The RO has not considered both the old and the 
revised regulations.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise, and the Secretary has done so.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change.  VAOPGCPREC 3-2000 (2000).

The Board notes that the veteran was most recently examined 
by VA in December 2000.  The veteran has questioned the 
adequacy of this examination, and has requested that he be 
re-examined at the VA facility in Ann Arbor since it is much 
closer to his home.  He has stated that he did not think the 
claims file had been reviewed; however, the Board notes that 
the examiner indicated in the examination report that the 
claims file had been reviewed.  Nevertheless, the Board notes 
that there are blank areas in the examination report, 
apparently representing missing words.  These apparent 
omissions in the examination report occur throughout the 
document.  Thus, the Board finds that, given the passage of 
time, and because additional records will be sought to 
supplement the claims file, another examination would be 
helpful.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
VCAA.  The RO should ask the veteran to 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his PTSD since 
1995.   With any necessary authorizations 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Of particular 
interest are all VA outpatient treatment 
records and any VA hospitalization 
reports concerning the veteran since 
1995.  The RO should contact the Toledo 
and the Ann Arbor VA facilities in this 
regard.  If the RO is unable to obtain 
any identified records, the RO must 
inform the veteran about the records that 
were unobtainable, describe to the 
veteran the efforts which were made in an 
attempt to secure the records, and 
describe any further action to be taken 
by VA.  Copies of all correspondence to 
the veteran must also be sent to the 
veteran's representative.  

2.  The RO should take action to obtain a 
copy of all records from the SSA on which 
the decision to grant disability benefits 
was based.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination, preferably by an examiner 
who has not previously examined him, to 
determine the extent of his service-
connected PTSD.  If possible, this 
examination should be scheduled at the VA 
facility in Ann Arbor.  Psychologic 
testing should be accomplished, a written 
report of which should be associated with 
the claims file.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include recitation of the nature, 
frequency, duration, and severity of all 
psychiatric symptoms attributable to the 
veteran's PTSD, and should include 
assignment of current and past-year GAF 
scores.  An assessment as to the 
veteran's day-to-day functioning as it 
impacts social interaction and 
employability and, an opinion, to the 
extent possible, of the degree of 
progression, if any, of the veteran's 
PTSD symptoms since 1995 should be 
provided.  Findings should be made so 
that both old and new rating criteria may 
be applied.  

4.  The RO should review the file and 
ensure that the above-noted directives 
are carried out.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should ensure that the 
notification and duty to assist 
provisions of the VCAA have been met.  
Thereafter, the RO should re-adjudicate 
the issue on appeal.  The RO must take 
into account the fact that 
the rating criteria for evaluating mental 
disorders changed during the pendency of 
this appeal, and that, where regulations 
change during the course of an appeal, 
the RO must determine which set of rating 
criteria is more favorable to the 
claimant and apply the one more favorable 
to the case.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the 
veteran is not entitled to a rating based 
on the new criteria prior to the 
established effective date.  Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 
1991).  In addition, as the veteran's 
PTSD involves an original claim, the RO 
should consider "staged" ratings, and 
explain any change in the evaluations 
during the appeal period.  See Fenderson, 
supra.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
the relevant rating criteria, both old 
and new.  The regulatory period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


